Title: To James Madison from William Charles Coles Claiborne, 18 November 1806
From: Claiborne, William Charles Coles
To: Madison, James



(Duplicate)
Sir
NO. November 18, 1806.

In a private letter to the President of the U. S., under date of the 5 instant, I expressed to him my apprehension that certain persons were forming plans inimical to the U. S.  I am now advised by a confidential letter that the Union of the States is seriously menaced, and that the storm will probably break out in New Orleans; and "that in this plot thousands are concerned".  My informant is a man of distinction, but for the present I am not at liberty to mention him.  If this be object of the conspirators, the delegate to Congress from this territory is one of the leaders; He has often said that the Union could not last, and that had he children, he would impress early on their minds the expediency of a seperation between the Atlantic & Westward States: Doctor Watkins & Mr. J. W. Gurley have heard these sentiments expressed by that gentleman.
If there is no cause for apprehending a conspiracy, and of a serious nature, I am deceived, and by a man in whom the Govt has high confidence.  Whatever dangers may arise, be assured of my fidelity to my country!  I have the honor to be, Sir, very respectfully, your Mo. obt Servt. 
William C. C. Claiborne
